Citation Nr: 0900684	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder 
manifested by right-sided body misalignment and lumbar 
strain, pain, limitation of motion, and muscle spasm. 

2.  Entitlement to an initial rating in excess of 10 percent 
for a residual scar of a partial right kidney nephrectomy.  

3.  Entitlement to an initial compensable evaluation for 
residuals of a partial right kidney nephrectomy due to 
hydronephrosis and laceration. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1989 to May 1992.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for removal of the 12th rib; residual scar of 
partial nephrectomy, right kidney; and residuals of partial 
right kidney nephrectomy due to hydronephrosis and 
laceration; and assigned 10, 0, and 0 percent ratings, 
respectively.  At the same time the RO denied service 
connection for emotional stress, and a back condition with 
right side body mis-alignment.  In November 2005, the veteran 
testified before the undersigned; a transcript of that 
hearing is of record.  In July 2007, the Board denied the 
claims seeking service connection for emotional stress and an 
increased rating in excess of 10 percent for removal of 12th 
rib.  The Board also remanded the remaining issues as stated 
on the cover sheet for further development.  A June 2008 VA 
examination raised the issue of secondary service connection 
for spigelian hernia; this matter is not before the Board and 
is referred to the RO for further action.  In a July 2008 
rating decision, the RO increased the rating assigned for the 
residual partial right kidney nephrectomy scar to 10 percent 
disabling effective June 17, 2003.  

The issue of entitlement to an initial compensable evaluation 
for residuals of a partial right kidney nephrectomy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  Back pain in the right lower back area at the site of the 
partial right kidney nephrectomy was noted in service and the 
veteran's current back disorder is reasonably shown to be 
related to such back pain in service.

2.  A residual partial right kidney nephrectomy scar is 
manifested by pain and numbness and did not exceed 12 square 
inches, or cause limitation of function or motion of any 
affected joint, or any other impairment. 


CONCLUSIONS OF LAW

1.  Service connection for a back disorder is warranted.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).

2.  The schedular criteria for an initial disability rating 
in excess of 10 percent for residual partial right kidney 
nephrectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.72, Codes 7801, 7802, 7803, 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.   The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate his claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In regards to the back disorder claim, the Board finds that 
the requirements of the VCAA are essentially met, and that 
since the decision below represents a grant of the benefit 
sought, and does not prejudice the appellant, there is no 
need to belabor the impact of the VCAA on this claim.

In regards to the increased rating claim for a residual scar 
of a partial right kidney nephrectomy, in an August 2003 
letter (prior to the initial September 2003 rating decision 
on appeal,) VA notified the veteran of 1) of the information 
and medical or lay evidence required to substantiate the 
claim, (2) of which information and evidence, if any, that 
the he is to provide to VA, and (3) of which information and 
evidence, if any, VA will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran's higher initial rating claim for a residual 
partial right kidney nephrectomy scar is a "downstream" 
element of the RO's grant of service connection in the 
currently appealed rating decision issued in September 2003.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the September 2003 rating decision 
was fully favorable to the veteran on the issue of service 
connection for a residual partial right kidney nephrectomy 
scar, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Regardless, a July 2007 
letter (pursuant to a July 2007 Board remand) discussed the 
manner in which VA determined disability ratings and 
effective dates.  The claim was subsequently readjudicated by 
a July 2008 supplemental statement of the case. 

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial rating for a residual partial right kidney 
nephrectomy scar originates, however, from the grant of 
service connection for this disability.  Consequently, 
Vazquez-Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the August 2003 notice letter was provided prior to 
September 2003 decision; thus, this notice was timely.  There 
has been no prejudice to the appellant and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board at a November 2005 video conference hearing.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  The veteran also has been provided with VA 
examinations which address the nature and severity of his 
service-connected residual partial right kidney nephrectomy 
scar.  Consequently, the Board finds that VA's duty to assist 
the veteran has been met.  He is not prejudiced by the 
Board's proceeding with appellate review.





II.  Factual Background

A.  Back Disorder

The veteran has repeatedly claimed that his back disorder 
began during service and is related to his in-service partial 
nephrectomy of the right kidney and removal of his 12th rib 
cage or in the alternative is secondary to his service-
connected rib removal or residuals of partial nephrectomy of 
the right kidney.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a). Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, supra, for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability. The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  In 
this instance, service treatment records (STR's) showed that 
the veteran incurred a contusion and laceration to the mid 
upper kidney while playing football in October 1988.  In 
March 1990, he complained of pain in his right flank and an 
IVP showed dilation of the right upper collecting system of 
the kidney.  In May 1990, he had complaints of right lumbar 
pain.  A hydronephrosis was subsequently diagnosed and a 
partial nephrectomy was performed in October 1990.  During 
the surgery, his 12th rib was cut and removed.  He also 
developed paresthesia along the T-10 through T-12 vertebrae.  
In March 1991, he had complaints of right lower back pain at 
the site of his operation to his groin area.  On his Medical 
Board Evaluation, he was shown to have a well-healed 8 cm. 
oblique scar in the T-10 through T-12 dermatome.   

On August 2003 VA examination, the veteran had complaints of 
pain in the lumbar area and tilting of the body to the right 
side secondary to partial nephrectomy right kidney.  The 
symptoms occurred constantly.  He indicated that the 
condition had existed since October 24, 1990 (the date he 
underwent surgery for partial nephrectomy of the right 
kidney).  After examination and x-rays, the diagnosis was 
status post partial nephrectomy right kidney with sequela of 
right lumbar pain and numbness along the surgical scar.  

At his November 2005 video conference hearing, the veteran 
indicated that he had continued discomfort and pain with his 
back and right side since his in-service partial right kidney 
nephrectomy surgery.  He indicated that the surgery and rib 
removal were factors in developing his current back 
condition.  

On June 2008 VA examination, it was noted that the claims 
file was reviewed.  Neuralgia of the long thoracic nerve T10 
to T12 dermatome was noted in the record.  August 2003 
lumbosacral and cervical spine x-rays were negative.  The 
veteran indicated that he took one tablet a day of Celebrex 
for back pain, which helped.  He used no devices, canes, 
crutches, walkers, wheelchairs, electronic scooters, or 
rollators.  He did not use any back brace, back belt, or back 
corset.  He denied having had chiropractic treatment, 
acupuncture treatment, use of a TENS unit, surgery or 
cortisone injections to his spine.  He stated that he had 
physical therapy in the past, which did not help.  He 
complained of pain in the thoracic and lumbar spine from 
between the scapula down to the lumbar region, more so on the 
right side than the left and with a different kind of pain in 
the right flank.  He denied radiculopathy of the upper or 
lower extremities and only had his T-10 through T-12 
dermatome pain that was a consequence of the neuralgia of the 
long thoracic nerve.  Physical examination revealed palpable, 
but not visible spasms of the paraspinous musculature along 
the thoracic and lumbar spine.  Range of motion studies were 
limited in which the veteran had complaints of pain on motion 
with all motion.  All x-rays were reported as normal.  The 
diagnosis included T-10 through T-12 dermatomal neuralgia and 
chronic thoracic and lumbar strain.  The examiner opined that 
the veteran's current back residuals were more likely than 
not a result of his service-connected T-10 through T-12 
dermatomal neuralgia than they were from the partial 
nephrectomy of the right kidney.  

Here, the August 2003 and June 2008 VA examiners' opinions at 
the very least indicate that the veteran's back disorder is 
related to the in-service partial nephrectomy of the right 
kidney or T-10 through T-12 dermatomal neuralgia (that has 
been found to be related to the partial nephrectomy and 
transaction of his 12th rib and is also service-connected).  
There is no contrary evidence of record as to the etiology of 
his back disorder.  Given these facts, along with documented 
in-service complaints of back pain following the surgery, and 
because there is no reason to doubt the veteran's assertions 
as to a continuity of symptomatology since his surgery, the 
Board concludes service connection has been established for a 
back disorder on a direct basis.  

As service connection for a back disorder has been 
established on a direct basis, there is no need to consider 
service connection on a secondary basis.  



B.  Residual Scar of a Partial Right Kidney Nephrectomy

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's appeal for increased disability rating is from 
the initial rating that granted service connection for 
residual scar.  Thus, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A 10 percent rating is now in effect for residual scar from 
partial right kidney nephrectomy under Diagnostic Code 7804.  
Code 7804 warrants a 10 percent maximum rating for 
superficial scars that are painful on examination.  See 
38 C.F.R. §§ 4.20, 4.27.

As the veteran is already receiving the maximum rating for 
the residual scar under Code 7804, the Board must consider 
other potentially applicable Codes that allow for a higher 
rating.  The Board notes that consideration under Codes 7802 
(for scars, other than head, face or neck that are 
superficial and that do not cause limited motion) and 7803 
(for unstable superficial scars) would serve no greater 
benefit to the veteran as the maximum rating allowed under 
these Codes is also 10 percent rating. 38 C.F.R. § 4.118, 
Codes 7802, 7803.

The veteran's residual scar did not cause limited motion; 
therefore a rating under Code 7805 is not warranted.  
Regardless, as the veteran's back disorder has been found to 
be service-connected, any limitation of motion of the lumbar 
spine should be rated under the appropriate Codes that govern 
the lumbar spine.    

Under Diagnostic Code 7801, a 10 percent disability rating is 
warranted for scars, other than head, face, or neck, that are 
deep or that cause limited motion that have an area or areas 
exceeding 6 square inches; a 20 percent rating is warranted 
when the area or areas exceeds 12 square inches, a 30 percent 
rating is warranted when the area or areas exceeds 72 square 
inches, and a 40 percent rating is warranted when the area or 
areas exceeds 144 square inches. 38 C.F.R. § 4.118, Code 
7801.

Here, STR's showed that the veteran underwent a partial 
nephrectomy of the right kidney while on active duty in the 
military.  

On August 2003 VA examination, the veteran had complaints of 
pain and numbness along the surgical scar to the mid abdomen.  
An examination of the skin revealed a level scar at the right 
flank measuring about 24 cm by .03 cm.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture or limitation of motion.  
There was no functional impairment as a result of the 
condition and no time was lost from work.  He had a scar and 
paresthesia as a result of the surgery. 

At his November 2005 video conference hearing, the veteran 
indicated that there was a lot of discomfort around his scar 
in the back and stomach area.  There was tenderness that was 
made worse with sharp exertion and sharp movements.  

On June 2008 VA examination, it was noted that the claims 
file was reviewed.  The veteran reported numbness and pain 
along the scar site down the belt line.  On direct 
examination, there was a decreased pin prick and cold 
sensation along the scar line, right midthoracic area down 
the right lateral abdomen region.  The scar measured 9 inches 
by 1.4 inches in width.  There was minor tenderness on 
pressure over the scar and numbness over the scar.  There was 
no adherence, instability, elevation or depression, deep 
scar, inflammation, keloid formation, or inflexibility.  The 
scar was not superficial and it was deep.  The skin in the 
area was irregular and darker than the surrounding skin.  
Although there was limitation as he experienced discomfort on 
twisting or bending motions, the examiner stated that the 
disability was wholly sensory and did not affect motor 
function and discomfort was usually mild and periodically 
moderate to severe.  

In light of the evidence, the Board finds there is a 
preponderance of the evidence against the veteran's increased 
rating claim for residual scar from partial nephrectomy and 
the appeal must be denied.

As noted above, 10 percent is the highest rating permitted 
under Codes 7802, 7803, and 7804.  Although the veteran's 
residual scar has been described as deep and not superficial, 
it does not exceed 12 square inches in area to warrant a 
higher (20 percent) rating under the criteria for Code 7801.  

Throughout the appeal period, VA examinations indicated that 
the scar did not exceed 12 square inches and there was no 
limitation of function that was caused by his scar.  In 
deciding the veteran's increased evaluation claim, the Board 
has considered the determination in Fenderson, supra., and 
whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  The Board finds that the currently-assigned 
rating has been consistent throughout the appeal period.  
Thus, no separate periods of different ratings are in order.

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder. 38 
C.F.R. § 3.321(b).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's residual partial right 
kidney nephrectomy scar.  There is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the disabilities that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.


ORDER

Service connection for a back disorder manifested by right-
sided body misalignment and lumbar strain, pain, limitation 
of motion, and muscle spasm has been granted. 

A rating in excess of 10 percent for residual partial right 
kidney nephrectomy scar is denied.


REMAND

As previously mentioned, on his September 2005 Substantive 
Appeal and during his November 2005 video conference hearing, 
the veteran raised the inextricably intertwined issue of 
service connection for diabetes mellitus as a residual of his 
partial right kidney nephrectomy.  In the July 2008 rating 
action, the veteran was granted a 20 percent evaluation for 
erectile dysfunction due to diabetes mellitus.  As the record 
is not clear as to whether the veteran's complaints of 
increased urinary frequency are related to his service-
connected disabilities, including diabetes mellitus, erectile 
dysfunction, or the residuals of his partial right 
nephrectomy; or to a nonservice-connected disability, further 
development is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The appellant should be asked to 
identify all medical treatment providers 
who have treated him for any residuals 
of a partial right kidney nephrectomy 
during and subsequent to service, 
diabetes mellitus, and erectile 
dysfunction.  The RO/AMC must obtain 
complete treatment records (those not 
already in the claims folder) from all 
treatment sources identified.

2.  The veteran should then be scheduled 
for an appropriate VA examination to 
determine the current level of 
disability associated with residuals of 
his partial right kidney nephrectomy.  
The examiner should provide an opinion 
as to whether the veteran's urinary 
frequency is related to a service-
connected disability, including 
residuals of partial right kidney 
nephrectomy, diabetes mellitus, or 
erectile dysfunction; or to a 
nonservice-connected disability.  It is 
critical that the examiner attempt to 
ascertain the degree of disability 
resulting from the service-connected 
residuals of partial right kidney 
nephrectomy, as distinguished from any 
non-service connected disorders.  If the 
various manifestations and degree of 
disability attributable to the service-
connected residuals of partial right 
kidney nephrectomy cannot be 
distinguished from non-service-connected 
conditions, the examiner should so 
indicate and explain the reasons for 
that conclusion.  The claims file should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed. All 
indicated tests should be conducted. 

3.  The RO/AMC should then readjudicate 
the claim seeking an increased rating 
for residuals of partial right kidney 
nephrectomy.  If it remains denied the 
RO/AMC should issue an appropriate 
supplemental statement of the case 
(SSOC), and afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


